Order entered August 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00679-CV

      IN THE INTEREST OF L.A., D.J.A., B.S.A., J.N.A., AND M.N.A., CHILDREN

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-03637

                                            ORDER
       Before the Court is appellant’s August 20, 2019 first motion to extend time to file her

jurisdictional letter brief. We GRANT the motion and ORDER the letter brief be filed no later

than September 3, 2019. We again caution appellant that failure to file the letter brief may result

in dismissal of the appeal without further notice.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE